DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  the claim includes a period after the term “6.0 µm” in line 22.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the phrase “molten layer” the plaining meaning of which is a layer that is heated to a liquid form.  However, Applicant’s specification discloses forming the claimed film by passing the film through a cooling-use laminating roll having a temperature of 60 °C or lower (see paragraph 0025 of Applicant’s specification as filed) which one of ordinary skill in the art would reasonably interpret as describing a means of solidifying the layers of the laminated film.  Additionally, the Raman spectroscopy values presented in Applicant’s specification are reflective of polyester films which have been laminated to a metal sheet (and not a film which is in a melted state) (see paragraphs 0027-0028 and 0035 of Applicant’s specification).  As such, it appears that Applicant is using the term “molten layer” when referring to a layer that is in fact not in a melted state which is contrary to the term’s ordinary meaning.  While MPEP 2173.05(a) III establishes that Applicant is free to be his or her own lexicographer and may use a term in a manner contrary to or inconsistent with one or more of its ordinary meanings, such a use requires that the term be clearly redefined.  The Examiner notes that Applicant’s specification does not provide a specific definition of the term “molten layer”.  For this reason, the Examiner concludes that the term “molten layer” recited in claim 1 renders the claim indefinite. 
Additionally, claim 1 recites the phrase “for changing from the molten layer in the A layer to the orientation layer in the B layer” which renders the claim indefinite as it is unclear what the change is and where it happens.  It is noted that Applicant’s specification does not provide a specific definition or substantive description of the claimed changing from the molten layer in the A layer to the orientation layer.  As such, in view of the guidance provided in Applicant’s specification, one of ordinary skill would not be reasonably apprised of how to interpret the phrase in question.
Moreover, even if one were to interpret the claimed “molten layer” as being a layer the portion of the polyester layer A abutting metal in a molten state at the time of laminating the polyester material forming layer A (see page 4 of Applicant’s arguments filed 11 March 2022) after cooling of the laminate, the molten layer would no longer be molten.  As such, one of ordinary skill in the art would not be reasonably apprised of whether a given portion of the layer A was molten during lamination.  
Furthermore, the newly amended portion of claim 1 requires that the polyester resin layer has a thickness within a range of from 1 µm to 4 µm, however claim 1 also requires the A layer to have a thickness of from 5 µm or more to less than 30 µm.  Given that the claimed polyester resin layer is composed of the A layer and the B layer, it is unclear how the polyester resin layer can have a thickness that is less than the minimum thickness of the A layer.  For these reasons claim 1 is indefinite.  Claim 2 is indefinite for depending from indefinite claim 1.  Appropriate correction is required.  For the purpose of examination, the Examiner will interpret a polyester layer having the claim Raman spectra property and melt temperature property as meeting the limitations of the claimed layer A.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kubo et al., JP 2005/254628A (“Kubo”)(previously cited).
Regarding claim 1, Kubo discloses a metal sheet which is laminated to a two layer polyester film [0001, 0016-0021].  The laminated metal sheet comprises a thin upper polyester layer (i.e. a surface polyester layer) having a thickness of from 1 to 4 µm and a thick lower polyester layer (i.e. a metal contacting polyester layer) having a thickness of from 10 to 25 µm [0016, 0018, 0026].  The lower polyester layer and upper polyester layer of the laminated sheet disclosed by Kubo respectively read on the claimed layers A and B.  
Kubo teaches that the upper polyester layer has a large amount of oriented crystals and the lower polyester layer has a small amount of oriented crystals [0017].  Kubo teaches forming the upper polyester layer so as to be more oriented in order to provide a local bending property to the laminated film [0008, 0010, 0012, 0014, 0016]. Kubo also teaches forming the lower polyester layer so as to be less oriented in order to provide increased workability [0010, 0012, 0014, 0016]. The polyester resin of the upper layer has a melting point (Tm) which is 10 °C or higher than the Tm of the polyester resin of the lower layer [0021, 0029] which encompasses, and therefore renders obvious, the claimed Tm difference range recited in claim 1 (see MPEP 2144.05).
While Kubo is silent regarding the ratio of a peak intensity (I0) to a peak intensity (I90) in the vicinity of Raman shift of 1730 cm-1, the Examiner notes that Applicant’s specification discloses that the claimed ratio of peak intensity values of a given layer is dependent on the degree of orientation of the polymer resin (see paragraph 0018 of Applicant’s specification as filed).  As such, it is evident that the claimed ratio of peak intensity values correlates with the degree of orientation of the layers disclosed by Kubo.
Given that Kubo discloses the benefits of decreasing the degree of orientation of the lower polyester layer (corresponding to claimed layer A) and the benefits of increasing the degree of orientation of the upper polyester layer (corresponding to claimed layer B), one of ordinary skill in the art would have been motivated to have minimized the degree of orientation (i.e. minimize the I0 to I90 peak intensity ratio) of the lower polyester layer and maximize the degree of orientation (i.e. maximize the I0 to I90 peak intensity ratio) of the upper polyester layer through routine experimentation (see MPEP 2144.05 II).  In doing so, one of ordinary skill in the art would have intrinsically arrived at the coated metal sheet recited in claim 1.  

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kubo as applied to claim 1 above, and further in view of Kitagawa et al., US 2014/0162055 (“Kitagawa”)(previously cited).  Oya, US 2005/0014011 (“Oya”) is relied upon as an evidentiary reference for claim 2 (previously cited).
Regarding claim 2, Kubo teaches that the upper polyester layer may be formed from polyethylene terephthalate and the lower polyester layer may be formed from an ethylene terephthalate-ethylene isophthalate copolymer [0033].  The polyethylene terephthalate of the upper layer is reasonably interpreted as consisting of polyethylene terephthalate since it not described as comprising any comonomers or as being a copolyester.  As such, the polyethylene terephthalate of the upper layer reasonably reads on the polyester resin of claimed layer B. 
Kubo is silent regarding the amount of isophthalic acid present in the ethylene terephthalate-ethylene isophthalate copolymer of the lower layer, however as is described above, Kubo does teach that the Tm of the polyester resin of the lower polyester layer is at least 10 °C less than the Tm of the polyester resin of the upper polyester layer. Oya serves as objective evidence that, at the time that the instant application was effectively filed, one of ordinary skill in the art would have appreciated that the Tm of an ethylene terephthalate-ethylene isophthalate copolymer is dependent on the amount of isophthalic acid monomer present in the copolymer and that as the amount of isophthalic acid monomer increases, the Tm of the copolymer decreases [0025]. 
Kitagawa discloses a metal sheet laminated with a multilayer polyester film [abstract, 0015]. Kitagawa teaches that a polyethylene terephthalate homopolymer has a Tm value of 258 °C  [0046, Table 1, Compar. Ex. 2] and the ethylene terephthalate-ethylene isophthalate copolymers having an isophthalic acid content of 6 mol% or more relative to the total diacid content have a Tm of 240 °C or less [0046, Table 3].  Kitagawa specifically teaches that ethylene terephthalate-ethylene isophthalate copolymers having an isophthalic acid content of 10 mol% have a Tm of 234 °C [0046, Table 3].  
Kuba and Kitagawa are both directed towards polyester coated metal sheets wherein the coating comprises an ethylene terephthalate-ethylene isophthalate copolymer.  It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have selected the ethylene terephthalate-ethylene isophthalate copolymer having an isophthalic acid content of 10 mol% taught by Kitagawa as the polyester resin in the lower layer of the laminated metal sheet of Kuba because it has a Tm which meets the requirements set forth by Kuba and because it was known to be suitable for use in forming laminated metal sheets (see MPEP 2144.07).  The ethylene terephthalate-ethylene isophthalate copolymer in the lower layer of the laminated metal sheet of modified Kuba would have read on the claimed polyester resin of the layer A.

Pertinent Prior Art
The following constitutes a list of prior art which has not been relied upon, but is considered pertinent to Applicant’s claims and/or written description.

· US 2008/0261063 to Yamanaka et al. – discloses a resin-coated metal sheet comprising a lower polyester resin layer having a plane orientation of 0.03 or smaller and an upper polyester resin layer having a plane orientation of between 0.06 and 0.15 [abstract, 0001, 0038-0040, 0049-0052].  Yamanaka et al. discloses examples of the resin coated metal sheet wherein the upper polyester layer is formed from a PET resin comprising 0 mol% of comonomer and the lower polyester layer is formed form PET/I resin comprising 12 mol% of isophthalic acid [0143, Table 1-1].

Response to Arguments
Applicant's arguments filed 11 March 2022 have been fully considered but they are not persuasive.
On page 4 of the remarks Applicant asserts that the phrase “molten layer” as recited in claim 1 would be clearly understood based on at least paragraph 0019 of the instant specification as referring to the portion of the polyester layer A abutting metal is in a molten state at the time of lamination of the polyester material forming layer A.  However, paragraph 0019 does not recite or suggest anything about the layer A being in a molten state upon lamination to a metal sheet.  As such, the Examiner maintains that it is unclear whether the “molten layer” is actually in the melted state or not.  
Additionally, even if one were to interpret the claimed “molten layer” as being a layer which was in a molten state during lamination of the polyester layer A to the metal sheet, after cooling of the laminate, the molten layer would no longer be molten.  As such, one of ordinary skill in the art would not be reasonably apprised of whether a molten layer is/was present in the final product. 
Furthermore, while Applicant asserts on pages 4 and 5 of the remarks that there is criticality with regards to the claimed range of molten layer thickness with respect to certain properties, Applicant has not objectively demonstrated that the asserted criticality would have necessarily been observe across the entire scope of the claim(s) (see MPEP 716.02(d) and 2144.05(III)(A)). The issue raised with regards to the asserted criticality is particularly salient as it appears from Applicant’s argument and the instant specification layer A comprises a portion (i.e. a sub-layer) that is “molten” and a portion (i.e. a sub-layer) which is not “molten” (see Table 1 of Applicant’s specification as filed).  However, there is no recitation or limitation in the claims which requires such a structure for layer A.  For these reasons Applicant’s argument is not found persuasive.
The Examiner suggests amending the claims so as to (A) clarify what is meant by the term “molten layer” and (B) claim layer A as having a structure which is consistent with the structure of the layer A of the coated metal sheets presented in the instant specification.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E SANDERSON whose telephone number is (571)270-1079. The examiner can normally be reached M-F: 8:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571)272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEE E SANDERSON/           Primary Examiner, Art Unit 1782